WALD, Circuit Judge,
dissenting:
I dissent because I do not believe the kind of consumer picketing involved here is proscribed by § 8(b)(4). To hold, as the majority does, that virtually every kind of peaceful consumer picketing by a labor union presumptively falls within that section’s prohibitions 1 not only runs counter to the judicial and legislative policy against erecting broad prohibitions likely to conflict with first amendment guarantees but also finds no support in the legislative history of the National Labor Relations Act (NLRA or Act), 29 U.S.C. § 151 et seq. I believe that the union’s activity in this case failed to create the “isolated evil” legislated against by § 8(b)(4), and thus was beyond the regulatory power of the NLRB.
A. A statute regulating first amendment protected picketing must be construed narrowly.
The first amendment requires that legislation regulating protected speech, as the picketing at issue in this case is, be interpreted narrowly. The Supreme Court specifically recognized the necessity for an appropriately narrow construction of § 8(b)(4) to avoid constitutional problems in NLRB v. Fruit & Vegetable Packers Local 760 (Tree Fruits), 377 U.S. 58, 84 S.Ct. 1063, 12 L.Ed.2d 129 (1964). It mandated extreme caution in reading § 8(b)(4) to cover any kind of consumer picketing that had not been clearly targeted by Congress, and reversed a holding by the Board that § 8(b)(4) meant all “consumer picketing in front of a secondary establishment is prohibited,” 377 U.S. at 62, 84 S.Ct. at 1065.
Throughout the history of federal regulation of labor relations, Congress has consistently refused to prohibit peaceful picketing except where it is used as a means to achieve specific ends which ex*28perience has shown are undesirable. “In the sensitive area of peaceful picketing Congress has dealt explicitly with isolated evils which experience has established flow from such picketing.” Labor Board v. Drivers Local Union, 362 U.S. 274, 284, [80 S.Ct. 706, 712, 4 L.Ed.2d 710], We have recognized this congressional practice and have not ascribed to Congress a purpose to outlaw peaceful picketing unless “there is the clearest indication in the legislative history,” ibid., that Congress intended to do so as regards the particular ends of the picketing under review. Both the congressional policy and our adherence to this principle of interpretation reflect concern that a broad ban against peaceful picketing might collide with the guarantees of the First Amendment.
Id. at 63-4, 84 S.Ct. at 1066-1067 (emphasis supplied).
The Court itself defined, in the labor context, the “specific ends which experience has shown are undesirable” as follows:
All that the legislative history [of § 8(b)(4)] shows in the way of an “isolated evil” believed to require proscription of peaceful consumer picketing at secondary sites was its use to persuade the customers of the secondary employer to cease trading with him in order to force him to cease dealing with, or to put pressure upon, the primary employer.
377 U.S. at 64, 84 S.Ct. at 1067. I thus believe the Court’s decision in Tree Fruits limited § 8(b)(4)’s coverage to those situations in which consumer picketing gives rise to this Congressionally-defined “isolated evil.” 2
B. The picketing involved in this case did not give rise to such an “isolated evil.”
The facts in this case in no way fit the definition of the “isolated evil” the Court identified as the focus of Congressional concern in § 8(b)(4). As found by the Board, the union’s ultimate goal was “to save jobs for its members,” J.A. 432 n.17, by appealing to customers of Monarch to buy only local soda. It did not desire to affect the labor practices of non-local bottlers in any way; it did not even know who they were. The worst cast that the Board put upon the union’s actions is that it sought to have the retailer stop buying non-local soda, J.A. 431-3, and even this interpretation I cannot accept on the evidence in this case.3
1. The “isolated evil” was not present because no labor dispute was involved.
The Board specifically found that the union was not engaged in any “labor dispute” *29with the non-local bottlers within the meaning of the Act. J.A. 431, 444. The Board and the court here, however, decided that a § 2(9) labor dispute is not always necessary for a § 8(b)(4) violation. While there is some support for that position,4 there is equal support for the proposition that courts must proceed with great care in authorizing consumer picketing bans outside of the context of a labor dispute, for there is grave danger in too lightly discarding this built-in restriction of the Board’s power over a union’s decision to communicate with the public on a matter of general concern.
Although § 8(b)(4)’s applicability is not explicitly limited to “labor disputes,” the NLRA as a whole focuses on the provision of orderly procedures for the resolution of labor disputes to avoid industrial strife. Unfair labor practices, in the statutory scheme, are typically actions taken in the course of a labor dispute, and attempts to apply the statutory language when there is no labor dispute pose a distinct danger of wrenching both the purposes and the language of the act out of context. See, e. g., 29 U.S.C. §§ 141, 151 (declarations of policy). This view of the Act has been accepted by the Supreme Court, see Marine Cooks & Stewards v. Panama S.S. Co., 362 U.S. 365, 80 S.Ct. 779, 4 L.Ed.2d 797 (1960) (“Congress . . . passed the Taft-Hartley Act to regulate the conduct of people engaged in labor disputes”), and reinforced by later, related Congressional legislation.5 The ex*30istence of a labor dispute serves as an automatic guidepost limiting the scope of regulation of speech to those situations which were clearly identified by Congress as the “isolated evil” which need be prevented.
When courts have applied § 8(b)(4) outside the technical boundaries of a labor dispute they have stressed the functional similarities between the facts before them and the traditional labor disputes Congress was considering when it enacted § 8(b)(4). Our own court has said the extension must be within the “spirit,” as well as the “letter of the statute.”6 Close examination of each fact situation is necessary to insure that the requisite “isolated evil” and Congressional intent to regulate exists in the absence of a labor dispute. See Lesnick, supra, at 1017-18.
No such analysis was done here by the Board or the court.7 This decision by the Board and court appears to bring all “Buy Local,” “Buy America,” perhaps even “Buy Good Quality” or “Don’t Buy Dangerous Additive” union picketing under Board regulation and proscription if its content does not conform to Board rules. I do not believe Congress8 or the Supreme Court’s recent decisions on § 8(b)(4) meant that to happen,9 certainly not without more specific *31reference to and more secure moorings in the history and spirit of § 8(b)(4).10
2. The “isolated evil” did not exist because the picketing was not aimed at a cessation of all patronage of the neutral employer.
In Tree Fruits, the Supreme Court held that consumer picketing aimed at persuading Safeway Stores’ retail customers not to buy a “struck product,” Washington State apples, with whose packers the union had an ongoing labor dispute did not violate § 8(b)(4). After surveying the legislative history of that section the Court found:
There is thus nothing in the legislative history prior to the convening of the Conference Committee which shows any congressional concern with consumer picketing beyond that with the “isolated evil” of its use to cut off the business of a secondary employer as a means of forcing him to stop doing business with the primary employer.
377 U.S. at 68, 84 S.Ct. at 1069 (emphasis supplied). It then went on to analyze the product picketing in the case before it.
We come then to the question whether the picketing in this case, confined as it was to persuading customers to cease buying the product of the primary employer, falls within the area of secondary consumer picketing which Congress did clearly indicate its intention to prohibit under § 8(b)(4)(h). We hold that it did not fall within that area, and therefore did not “threaten, coerce, or restrain” Safeway. While any diminution in Safeway’s purchases of apples due to a drop in consumer demand might be said to be a result which causes respondents’ picketing to fall literally within the statutory prohibition, “it is a familiar rule, that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit, nor within the intention of its makers.” Holy Trinity Church v. United States, 143 U.S. 457, 459 [, 12 S.Ct. 511, 512, 36 L.Ed. 226], See United States v. American Trucking Assns., 310 U.S. 534, 543-544 [, 60 S.Ct. 1059, 1063-1064, 84 L.Ed. 1345], When consumer picketing is employed only to persuade customers not to buy the struck product, the union’s appeal is closely confined to the primary dispute. The site of
*32the appeal is expanded to include the premises of the secondary employer, but if the appeal succeeds, the secondary employer’s purchases from the struck firms are decreased only because the public has diminished its purchases of the struck product. On the other hand, when consumer picketing is employed to persuade customers not to trade at all with the secondary employer, the latter stops buying the struck product, not because of a falling demand, but in response to pressure designed to inflict injury on his business generally. In such case, the union does more than merely follow the struck product; it creates a separate dispute with the secondary employer.
Id. at 71-2, 84 S.Ct. at 1070-1071 (emphasis supplied).
As a preliminary matter, two things about Tree Fruits and its relationship to this case are worth noting. First, Tree Fruits involved consumer picketing of retail stores in which apples were being sold that had been packed by employers with whom the picketing union had an ongoing strike. The existence of a labor dispute with a primary employer was uncontested. Here we have none.
Secondly, the real message of Tree Fruits —one I do not think the Board or the majority opinion fully appreciates — is that only those kinds of picketing identified by Congress as constituting the “isolated evil” it was addressing in § 8(b)(4) are outlawed. Consumer picketing of retailers to get them not to buy “struck products” is only one example of what § 8(b)(4) does not cover. The opinion assumes there may well be many other kinds of consumer picketing, like the kind involved here, which § 8(b)(4) also does not cover because they were not part of the “isolated evil” Congress attacked. The Board and this court unfortunately treat Tree Fruits as though its facts defined the only kind of consumer picketing not covered by § 8(b)(4), and unless all other kinds of picketing can be brought under its umbrella, they must fall. This, to me, is standing the case on its head.
But even within the confines of the Tree Fruits doctrine, it is apparent on this record that the picketing here does not qualify for § 8(b)(4) treatment and that the Board’s and court’s expansion of that doctrine to include it creates an entirely new class of proscribed picketing without, I fear, any roots in legislative intent or Supreme Court decisions.
Tree Fruits makes it clear that consumer picketing alone is not coercive; there must be picketing “plus.” Tree Fruits makes explicit what the “plus” is. There must be conduct which supports a reasonable inference that the “isolated evil” which Congress sought to avoid might occur — and the “isolated evil” is that the public will interpret the union’s plea as a request not to patronize the neutral employer at all:
This narrow focus reflects the difference between such conduct and peaceful picketing at the secondary site directed only at the struck product. In the latter case, the union’s appeal to the public is confined to its dispute with the primary employer, since the public is not asked to withhold its patronage from the secondary employer, but only to boycott the primary employer’s goods. On the other hand, a union appeal to the public at the secondary site not to trade at all with the secondary employer goes beyond the goods of the primary employer, and seeks the public’s assistance in forcing the secondary employer to cooperate with the union in its primary dispute.
377 U.S. at 63-4, 84 S.Ct. at 1066-1067 (emphasis supplied). An employer threatened with “ruin or substantial loss,” NLRB v. Retail Store Employees Union Local 1001, 447 U.S. 607, 615 n.11, 100 S.Ct. 2372, 2377 n.11, 65 L.Ed.2d 377 (1980), is likely to be economically coerced into joining a battle not its own on the side of the union, to pressure the primary employer to save itself. Tree Fruits, 377 U.S. at 63, 84 S.Ct. at 1066; Honolulu Typographical Union Local 37 v. NLRB, 401 F.2d 952, 955 (D.C.Cir.1968).
An appeal carefully limited to a boycott of a struck product may fall within the ban *33of § 8(b)(4)(ii)(B), but only if that product constitutes nearly all the neutral’s business. Only in that situation can one conclude that a single product boycott is “reasonably calculated to induce customers not to patronize the neutral at all.” See NLRB v. Retail Store Employees Union Local 1001, 447 U.S. 607, 615, 100 S.Ct. 2372, 2377, 65 L.Ed.2d 377 (1980); Honolulu Typographical Union Local 37 v. NLRB, 401 F.2d 952, 955 (D.C.Cir.1968) (merged product case; appeal to boycott struck product urged consumers “to boycott and entirely cease their patronage of the secondary employer”).11 The question in every case, according to the Supreme Court, is whether “the secondary appeal is reasonably likely to threaten the neutral party with ruin or substantial loss.” At 615 n.11, 100 S.Ct. at 2377 n.11. Such a high level of potential harm fits comfortably with the words “threaten, coerce or restrain.”
In this case, the Board specifically found that the object of Respondent’s picketing was not to stop all trading with Monarch, but only to stop the sales of and dealings with out of state soda pop bottlers12 which accounted for only a small percent of Monarch’s retail trade. Nor did the Board make any findings to suggest that the picketing had the potential or reality to effect “ruin or substantial loss.” 13
*34The Board and the panel, however, bypass these pivotal findings altogether and rule that it is enough that the customers may be “confused” by the lack of information on the picket signs as to specifically which soda is bottled locally and either refrain from buying soda altogether or from buying soda which may be local as well as non-local. In so doing, they read both the “intent to cut off business” requisite of Tree Fruits and the “substantial economic harm” test of Retail Employees out of § 8(b)(4) altogether. This I believe is unparalleled as well as unwarranted.
The means by which the Board and this court create a new “Tree Fruits plus” test for lawful picketing, is through the Board’s own “vague sign doctrine.” If the product being picketed — or in this case the product being “pushed” — is not, in the Board’s judgment, clearly enough identified on the picket signs, the picketing falls under § 8(b)(4) regardless of whether it was intended or had even the remotest chance of effecting any cut off of or substantial loss in the retailer’s business.
The Board, subsequent to Tree Fruits, laid down a principle that consumer picketing at the site of a secondary employer must clearly identify the struck product. United Paperworkers Local 382 (Duro Paper Bag Mfg. Co.), 236 NLRB No. 183, 98 LRRM 1430 (1978). Its “vague sign” doctrine presumably exists because it is reasonable to conclude in some circumstances, if the sign is vague enough, that consumers will interpret the request as a broad request to boycott the neutral altogether. For instance, if a picket sign says “XYZ Corp. Unfair: This Store Carries XYZ Products,” it would be within the Board’s power to decide that this appeal in fact requested consumers not to go into the store. See, e. g., Local 248, Meat & Allied Food Workers (Milwaukee Independent Meat Packers Association), 230 NLRB 27, 96 LRRM 1221 (1977) (pickets in front of McDonald’s Restaurant carrying signs “To the Public — Help Support Local 248”). But whether or not such confusion is in fact generated and a “do not patronize” message sent to consumers is a factual issue in each case and there are no findings or evidence that that was the case here. See J.A. A-439 (decision of administrative law' judge). Certainly such a message is less likely if a sign is not a boycott request at all, but is rather an affirmative “Please Buy.” It takes quite a leap of imagination — and violates a few advertising maxims — to conclude that a request to consumers that they please go in and buy a particular product is in fact and in likely effect a request that he or she refuse to go in and buy anything at all. I am not at all sanguine that the Board has authority after Tree Fruits to find violative of § 8(b)(4) all consumer picketing which does not meet the stringent standards of identification it insists on here.14 Whether or not the local soda was clearly identified by name and bottler, I do not think this kind of picketing of a product which comprised a minor part of the store business can be found violative of § 8(b)(4) in the absence of any finding that it posed a real*35istic threat of “ruin or substantial loss” 15 to the retailer and in the presence of a specific finding that its object was not to provoke customers to cease doing business with Monarch.16
CONCLUSION
Unless all customer-targeted picketing of retailers by unions is to potentially fall under the sword of § 8(b)(4), without regard to intent or effect,17 it is impossible to fathom the result in this case. There is no “primary” employee with whom the union has a “labor dispute,” hence no “secondary boycott,” not even a “struck product,” no negative appeal asking customers to boycott the retailer altogether, nor even to boycott anything he sold, no evidence of total or even “substantial” economic harm resulting to the retailer, simply union members appealing to customers to buy the products their members worked on. The opinion, dangerously I think, systematically discards each of the limitations which might be relied upon to avoid first amendment difficulties with § 8(b)(4)(ii)(B).18 Where then are we to locate the necessary “substantial state interest,” “finely tailored” regulation and “clearest indication in the legislative history” the Court has mandated before peaceful picketing can be barred? Carey v. Brown, 447 U.S. 455, 100 S.Ct. 2286, 2290, 65 L.Ed.2d 263, 4756, 4757 (June 20, 1980); Tree Fruits, 377 U.S. 58, 63, 84 S.Ct. 1063, 1066, 12 L.Ed.2d 129 (1964). I cannot find in the opinion or record in this case any compelling policy reasons to justify an attempt to cram these unruly ingredients into a § 8(b)(4) secondary boycott or Tree Fruits mold. They present an altogether different situation of peaceful union picketing to induce customers to lend their buying power to the cause of local workers, a situation not, I believe, identified by Congress as an “isolated evil” or sufficiently analyzed by the Board or this court as to whether it poses the kind of threat to neutral retailers Congress legislated against in § 8(b)(4). Hence I cannot vote to enforce the Board’s order.

. The majority opinion appears to uphold the Board’s automatic assumption of jurisdiction over picketing by union members, at least until union picketers can overcome this presumption by demonstrating their compliance with the Board’s “vague sign” test detailed in the majority opinion at-text at notes 21-24 supra.


. Again in NLRB v. Retail Store Employees Union Local 1001, 447 U.S. 607, 613, 100 S.Ct. 2372, 2376, 65 L.Ed.2d 377 (1980), the Court reemphasized that § 8(b)(4) barred only the use of “secondary picketing calculated ‘to persuade the customers of the secondary employee to cease trading with him in order to force him to cease dealing with, or to put pressure upon, the primary employer.’ ” (emphasis supplied).


. The opinion finds the necessary intent to force Monarch to cease dealing with another party — the “boycott” — in an affirmative request that the consumer buy products manufactured by the union. Indeed, any other interpretation of such a request is described as “disingenuous.” To the contrary, I believe that in the absence of a labor dispute (see text at notes 4-10 infra (discussion of significance of labor dispute)) there is no basis at all in fact for the inference that a boycott of another party is what is “really” intended by an appeal to consumers to buy a certain product.
An affirmative request to buy cannot automatically be turned into a request to shun some other, unnamed product. Simply asking what the union wants may clarify the question; does it want the consumer to buy local soda (which is what its signs said) or not to buy non-local soda? The union’s purposes would not be served at all were only the latter to occur; it has no interest in the economic well-being of non-local soda manufacturers and does not care at all whether they are “boycotted.” The only consumer action which aids the union to achieve its goal of enhancing job opportunities would be an affirmative purchase of local soda. This picketing promoted local soda; it did not attack non-local soda.
Construction of an intent to boycott non-local soda inferred from the union’s affirmative appeal to purchase local soda also suffers from another flaw; there is no logical end to the products it thus identifies as intended by the union to be “struck.” Certainly the union would be pleased if the sympathetic consumer spent money which might otherwise have been spent on non-local soda on a local one, but it would be just as pleased if the consumer decided, in response to the union appeal, to forego *29the week’s six-pack of beer — or for that matter, the twin-pack of chips or the carton of cigarettes — and replace it with New York City-bottled Coke. Urging a purchase of one particular product, without more, is neither in intent nor necessary effect urging a “boycott” of another particular product. I do not think the administrative law judge or the Board gave this point any analysis at all. The administrative law judge relied solely on the “actions of the pickets [which] clearly showed that . . . they were strenuously requesting the customers not to buy soft drinks manufactured out of the area." J.A. A-430. This was inferred from the chant —“Read the label before you put it on the table” which the administrative law judge said “certainly implied that if the label disclosed it was bottled or canned in a non-local plant, it was to be rejected and not purchased.” Id. But it could just as well have meant that the customer should look for a local label before purchasing any soda; an equally acceptable interpretation can be put on the pickets’ shouting to keep tax dollars in New York and to shop the New York label, also relied on by the administrative law judge to show the union’s object to make the retailer cease dealing with non-local suppliers. Id. The sole evidence of a direct intent to discourage business relations between the retailer and the non-local suppliers is gleaned from one incident on one afternoon during which pickets yelled “don’t buy scab soda.” J.A. A--430-31. Unless all positive appeals to buy particular products are to be construed as de facto negative appeals not to buy other products and so evidence of an unlawful object, 1 would find the evidence of such an object here very thin and “unsubstantial” indeed.


. The chief authority relied on by the majority is this court’s decision in National Maritime Union v. NLRB, 346 F.2d 411 (D.C.Cir.), cert. denied, 382 U.S. 840, 86 S.Ct. 90, 15 L.Ed.2d 82 (1965) (Delta Steamship Lines). This case dealt with the repercussions of a traditional labor dispute and involved a direct attempt by a union to draw an employer into a jurisdictional dispute between it and another union.


. Congress chose the phrase “labor disputes” in 1959 when it passed 29 U.S.C. § 164(c) to describe the totality of cases to which the Act applies. Section 164(c) provides:
Power of Board to decline jurisdiction of labor disputes; assertion of jurisdiction by State and Territorial courts
(c)(1) The Board, in its discretion, may, by rule of decision or by published rules adopted pursuant to subchapter II of chapter 5 of Title 5, decline to assert jurisdiction over any labor dispute involving any class or category of employers, where, in the opinion of the Board, the effect of such labor dispute on commerce is not sufficiently substantial to warrant the exercise of its jurisdiction: Provided, That the Board shall not decline to assert jurisdiction over any labor dispute over which it would assert jurisdiction under the standards prevailing upon August 1, 1959.
(2) Nothing in this subchapter shall be deemed to prevent or bar any agency or the courts of any State or Territory (including the Commonwealth of Puerto Rico, Guam, and the Virgin Islands), from assuming and asserting jurisdiction over labor disputes over which the Board declines, pursuant to paragraph (I) of this subsection, to assert jurisdiction.
(Emphasis supplied).
Section 164(c) was intended to solve the “no man’s land” problem, which arose because the *30Act had been held to preempt state control over matters covered by it. Since the Board sometimes refused to assert jurisdiction over cases when the employer involved was small, some cases were deprived of any forum at all. The particular problem with which § 164(c) was meant to deal is of no direct concern here, of course; the point is that when Congress wished to use a phrase to describe the entire jurisdiction of the Board, the phrase it chose was “labor dispute.” See 1959 U.S.Code Cong. & Adm.News 2318, 2341, 2440, 2509 (legislative history).


. See Delta Steamship Lines, 346 F.2d 411, 417 (D.C.Cir.), cert. denied, 382 U.S. 840, 86 S.Ct. 90, 15 L.Ed.2d 82 (1965). The union’s conduct in Delta Steamship Lines was clearly coercive and, through a total work stoppage, intended to force an uninvolved employer to bring pressure on the rival union. The court pointed out the similarity of effect on a neutral employer between this situation and the classic secondary boycott one, 346 F.2d at 418, immediately before deciding that “Congress clearly desired to protect neutral employers from the ramifying effects of inter-union, as well as union-employer, strife.” Id. Citation of a Second Circuit decision on the same facts, National Maritime Union v. NLRB, 342 F.2d 538 (2d Cir.), cert. denied, 382 U.S. 835, 86 S.Ct. 78, 15 L.Ed.2d 78 (1965) (Weyerhauser), is also telling. In Weyerhauser the Second Circuit concluded that there was in fact a “labor dispute,” as defined by § 2(9). id. at 541. See Lesnick, Job Security and Secondary Boycotts: The Reach of NLRA §§ 8(b)(4) and 8(e), 113 U.Pa.L.Rev. 1000 (1965). Cf. NLRB v. International Longshoremen's Union, 332 F.2d 992 (4th Cir. 1964) (Board has no jurisdiction under § 8(b)(4) in absence of a “labor dispute”).


. The Board’s expertise in administering the Act and in recognizing industry patterns and practices would make such an analysis extremely valuable to the court.


. Congress clearly did not. intend § 8(b)(4) to apply to all consumer picketing by a union. See, e. g., 105 Cong.Rec. 17899 (1959) (dialogue between Senators Kennedy and Goldwater re effect of § 8(b)(4) on union “buy-America” campaigns). The colloquy reads as follows:
Mr. GOLDWATER: I have been asked by people who are vitally concerned whether there is anything in the conference report which would limit or prohibit the buy-America campaigns which are being carried on by certain unions and business groups, and even by some governmental bodies. I should like to ask the distinguished chairman of the conference committee whether the report was intended to have this effect. It is certainly my own conviction that no such effect was intended, either by the Senate or by the conferees.
Mr. KENNEDY. I know that a good deal of effort has been made by some groups of workers, such as those who work on hats, to make sure that their working standards are protected. The answer to the Senator’s question is no, it was not intended that the conference report have such an effect. I am glad that we have had the opportunity to establish legislative history in this matter.


. Since the Board’s action would regulate only some kinds of picketing (and thus picks and chooses permissible from impermissible communication based on its content), the legislation pursuant to which it is acting must be “finely tailored to serve substantial state interests,” and “the justifications offered for any distinctions it draws must be carefully scrutinized.” Carey v. Brown, 447 U.S. 455, 461, 100 S.Ct. 2286, 2290, 65 L.Ed.2d 263 (1980).
Because I can find no clearly expressed Congressional intent to proscribe the picketing in *31this case, I do not discuss whether § 8(b)(4) meets the requirements which the first amendment places on statutes which impose burdens on free speech. However, I believe it would be very difficult to conclude on the facts of this case that § 8(b)(4) was a “finely tailored” statute designed to protect substantial and carefully justified state interests.


. The few cases dealing with situations similar, in some regards, to this one do not give clear guidance. NLRB v. Upholsterers Local 61, 331 F.2d 561 (8th Cir. 1964), found no violation in consumer picketing by a union ui ging purchase of locally made mattresses. The court noted, but did not appear to place particular reliance on the fact, that the names of local mattresses were identified in handbills distributed by the picketers. Id. at 562-63. Bedding Workers Local 140 v. NLRB, 390 F.2d 495 (2d Cir.), cert. denied, 392 U.S. 905, 88 S.Ct. 2056, 20 L.Ed.2d 1363 (1968), involved picketing of retailers to buy only union label upholstery and bedding. The Board found and the Court' affirmed (Kaufman, J., dissenting) that the picketing, though targeted at cutting off business with one particular bedding supplier with whom the union had a labor dispute, was unduly broad because the signs applied to furniture as well as bedding, and in fact many union made products in the store bore no union labels. The Court agreed with the Board that picketing in those circumstances was “aimed at inducing a generalized loss of patronage.” Id. at 502. The same Court admonished that it was not deciding “whether ‘union-label’ secondary picketing alone could be held improper” or whether it would be a violation “if the object [was] to protect the jobs of members of Local 140 in other manufacturing plants.” Id. at 503. NLRB v. Twin City Carpenters District Council, 422 F.2d 309 (8th Cir. 1970), upheld the Board’s finding that pickets carrying signs outside a construction project reading, “Cabinets being installed on this job were not made by members of [local union],” id. at 309, constituted “an appeal to prospective customers to boycott Pemton’s houses generally as a means of coercing Pemton not to buy Red Wing cabinets.” Id. at 314. Compare Danielson v. Fur Dressers, Local 2F, 411 F.Supp. 655 (S.D.N.Y.1975) (picketing of company which imported foreign dressed skins to “Please Save Our Jobs, Don’t Buy Argentine Dressed Fur Skins” held not a violation of § 8(b)(4) because picketed employer is not a true “neutral”).


. In that case, Judge Leventhal went on to say:
When the pickets urge, either directly or by requests that render their meaning obvious, the entire boycott of the secondary establishment, they inject a new element. The restraint generated by the need to cross any such picket line may entirely inhibit consumers who are not whole-hearted union men but are unwilling to be readily identified as hostile or indifferent. There is no similar impact where the picketing acquiesces in the crossing of the picket line but merely urges that the consumer be selective on the inside. It is that sort of limited picketing message that Tree Fruits held outside the spirit of § 8(b)(4)(ii)(B).
Id. at 957 (emphasis supplied).


. The majority explicates at great length their reasons for finding that the pickets’ actions “threatened, coerced or restrained” Monarch’s trade. See majority opinion, text at notes 20-24 supra. However, I cannot give much credence to this discussion in light of the specific factual findings made by the administrative law judge about the non-threatening nature of their actions. His general conclusion as to the effect of the picketing was as follows:
While General Counsel argues that the object of Respondent’s picketing was to stop all trading with Monarch, I do not find that to be the case, nor does it affect my decision. There is no indicia from picket signs, handbills or oral communication that the Union sought to stop the sale of beer, which constituted 65 percent of Monarch’s total sales. However, Respondent’s picketing did seek to stop the sale of all soft drinks manufactured by Jem, Mack and other non-local suppliers, to Monarch, a yearly amount of about $800,-000, and Respondent also wanted to shut off all trade between Jem, Mack and other non-local manufacturers who supplied the innocent secondary employer Monarch.
J.A. A 439. He was unimpressed by evidence of the picketers’ numbers, analogizing them to “cheerleaders . . . chanting their rather mundane, if not corny slogans,” and dismissed their booing as “a well recognized form of American speech.” J.A. A-435. Though the administrative law judge recognized the isolated incidents of harassment detailed in the majority opinion, he also pointed out- that in no instance had a customer actually been deterred from shopping at Monarch. J.A. A-436. As a matter of fact, he concluded that those incidents “pointfed] up the paucity of proof of any overt acts of restraint or coercion on the part of the pickets.” Id. Finally, he noted that 11,828 customers shopped at Monarch in April, and another 14,-198 in May, and yet never during that period of time had the store owner reported any harassment or voiced any complaints to the police about the pickets. Id.


.1 do not find that the record supports a conclusion that the purported vagueness in the picket signs posed any risk of harm to Monarch, see note 12 supra (conclusions of administrative law judge), much less the “ruin or substantial loss” required by Retail Store Employees. There may have been a few bottles and cans which were difficult to identify, but to the extent the union was successful in its appeal, consumer preference would simply shift to clearly-marked local soft drinks, at no loss to Monarch. The only way Monarch could lose sales due to lack of clarity about the struck product would be if a customer was sympathetic, but could not find any clearly-marked local soda, so decided not to buy any at all. There is nothing in the record to suggest that this did or could have happened, and I believe it wholly unsupported to suggest that Monarch’s loss could have been as much as $100,000 per year. That could only occur if Monarch lost all of its retail soda business, a result which is contrary to what in fact happened, contrary to the un*34ion’s appeal to the consumers, and contrary to common sense. After all, a union is only responsible for the “foreseeable consequences” of its actions. NLRB v. Retail Store Employees Union Local 1001, 447 U.S. 607, 614 n.9, 100 S.Ct. 2372, 2377 n.9, 65 L.Ed.2d 377 (1980). Retail Store Employees involved a boycott request of a product constituting over 90 percent of the neutral employer’s business. In contrast, the retail store here constituted only 20 percent of Monarch’s business, and 65 percent of that was beer. Thus, 100 percent of Monarch retail soda business was only 7 percent of its overall business. We have no way of knowing how disgruntled customers, frustrated at being unable to read a crimped bottle cap, refused to buy any soda at all, but it seems unlikely they constituted more than a small proportion of that 7 percent.


. Indeed, 1 can foresee the case in which the Board finds a sign “vague” because in order to fit in all the required information, it consists of long lists of products in small type, which a consumer would not stop and read and which he or she would be unable to carry into the store for further reference. Cf. NLRB v. San Francisco Typographical Union Local 21, 465 F.2d 53 (9th Cir. 1972) (copies of newspaper ads attached to picket signs held “too difficult to read”).


. Another irony inherent in what I perceive as the misapplication of § 8(b)(4) and the Tree Fruits analysis in this case is that the less closely tied to a particular dispute, and the more generalized the economic or political concerns of the union, the more difficult it will be for it to convey its message to the public without transgressing the strict requirements for identification of the “struck product.” A union engaged in a traditional labor dispute (which was at least the focus of Congress’ concern in passing the Act) can readily identify with precision the products which it wants the consumer to boycott; a union, like this one, attempting to communicate a more generalized, nebulous economic message would have trouble being as “precise” as the Board demands. The broader the concerns of the union and the further from the disruptive strife of a particular labor dispute, the more difficult this result makes communication of the union’s concerns to the public.


. The Board and panel’s analysis seems on its face to be inconsistent with the facts in Tree Fruits. There is not even a hint in the fact pattern in that case that consumers would be able to pick out Washington State apples unerringly, boycotting only those apples and none others. From personal experience, it is often difficult to identify the source of grocery store produce, and the result in that case could easily have been for the consumer to forego purchasing apples altogether. Furthermore, the pickets specifically identified one packer with whom they had no dispute, resulting, I expect, in sympathetic consumers buying apples identified as that packer’s produce, especially if the non-Washington State apples were difficult to identify. Thus, on the facts as described in Tree Fruits, the likely result of the consumer picketing there — held lawful — would be precisely the same as that here. Some “confused” consumers would forego buying apples that week altogether, while others would buy only those which were clearly marked.


. Prior to the Supreme Court decision in Tree Fruits, the Board had consistently held all consumer picketing, including picketing of struck products, to “threaten, coerce, or restrain the retailer within the meaning of 8(b)(4)(ii)(B).” Goetz, Secondary Boycotts and the NLRA, 19 Kans.L.Rev. 700 n.246 (1971). We are almost back to that point; all consumer picketing by unions which is not approved as to content by the Board is now barred.


. See Honolulu Typographical Union Local 37 v. NLRB, 401 F.2d 952, 957 (D.C.Cir.1968) (held § 8(b)(4)(ii)(B) constitutionally permissible because “read as barring only picketing urging tofai consumer boycott, .. . the statute strikes narrowly at those ‘inherently compulsive features’ present when consumers must cross a line”) (emphasis supplied).